DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 4, 2021 was filed after the mailing date of the application on October 22, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see p. 8-11, filed January 4, 2021, with respect to the objection and the 35 U.S.C. 103 rejections of Claims 1-3, 5-10, 12-17, 19, and 20 have been fully considered and are persuasive.  The objection to the specification and the 35 U.S.C. 103 rejections of Claims 1-3, 5-10, 12-17, 19, and 20 have been withdrawn. 
Applicant argues that the five-reference combination cited by the Examiner constitutes the cherry-picking of elements (p. 10).  The Examiner has engaged in impermissible hindsight with respect to the combination of references cited.  The degree to which these references teach all of the elements of the claims is minimal.  The virtual light saber discussed in Saboune (US 20190155387A1) cannot be construed as a digital island in a manner that is consistent with the claim language in view of the specification.  The virtual light saber hitting another virtual object cannot be construed as associating additional virtual objects with the digital island.  No combination of the references cited teaches performing various operations (positioning, scaling, and orienting a display of a digital island and associated additional virtual objects) based on st paragraph).
In reply, the Examiner agrees.  The Examiner points out that it would be a four-reference combination, since Claim 3 was not incorporated into Claim 1.  But nonetheless, the Examiner agrees that the four-reference combination does not teach all of the claim limitations.  The rejections have been withdrawn.
Allowable Subject Matter
Claims 1-3, 5-10, 12-17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims are allowable for the reasons discussed in Applicant’s Remarks dated January 4, 2021 and also discussed in the Response to Arguments section above, and also for the reasons discussed below.
The closest prior art (Saboune US 20190155387A1) teaches memory 123 may be a non-transitory computer-readable medium having computer-readable instructions for a VR or AR application stored thereon.  Processor 121 may be configured to execute the VR or AR application by executing the computer-readable instructions [0065].  Virtual object has a shape [0022].  Saboune teaches a virtual light saber [0054].  Saboune teaches selecting, from among the one or more physical objects, a physical object as a proxy for a virtual object has been or is about to be rendered.  The selection may be based on, e.g., which of the one or more physical digital island, the operations comprising:  creating a base shape of a digital island virtual object with respect to a local coordinate system of the digital island; associating conditions with the digital island, the conditions including criteria for properties of objects within an environment; associating additional virtual objects with the digital island; receiving data describing the environment, the data describing the environment being created from a sensor scan; based on the matching of the conditions, positioning, scaling, and orienting a display of the digital island and the associated additional virtual objects in a mixed reality display device contemporaneously with a view of the environment; and aligning the digital island with at least one part of the one or more parts based on the conditions and a movement of one or more sensors and the mixed reality display device.
Another prior art (Fleck US 20140049559A1) was cited in the Written Opinion mailed 10-07-20 for International Application Serial No. PCT/EP2019/078774. Fleck teaches the holographic object including one or more rules linking a detected environmental condition and/or properties of the physical objects with a display mode of the holographic object (Abstract).  The Written Opinion states that Fleck teaches Claim 1, however, the Examiner disagrees.  The Written Opinion correctly states that the subject-matter of Claim 1 differs from the system of Fleck with respect to the following features and is therefore new:  a) creating a shape of a digital island virtual object with respect to the local coordinate system to represent the part of the real-world object or the real-world object; b) associating conditions with the digital island for the placing of the digital island in the environment on or near the part of the real-world object or the real-world object, the conditions including criteria for properties of the part of the real-world object or the real-world object; c) associating the plurality of additional virtual objects with the 
Another prior art (Ohashi US 20200129850A1) teaches sheet-shaped target virtual object [0031].  Ohashi teaches setting the shape of the target virtual object using coordinate values within this coordinate system [0033].  However, Ohashi does not teach associating conditions with the digital island, the conditions including criteria for properties of objects within an environment; associating additional virtual objects with the digital island; receiving data describing the environment, the data describing the environment being created from a sensor scan; based on the matching of the conditions, positioning, scaling, and orienting a display of the digital island and the associated additional virtual objects in a mixed reality display device contemporaneously with a view of the environment; and aligning the digital island with at least one part of the one or more parts based on the conditions and a movement of one or more sensors and the mixed reality display device.
Another prior art (Dai US 20190362559A1) teaches a model size of the virtual object displayed may be larger or smaller than a size of the target region of the physical object when the virtual object overlaying on the physical object.  Thus, if the size of the virtual object is not scaled, it will result in that the virtual object is too large or too small, making it impossible to achieve the effect of accurately superimposing and displaying the virtual object on the target region of a physical object.  Therefore, the model size of the virtual object may be adjusted based on the acquired scaling ratio between the virtual object and the target region, in such a manner that the user can observe that the adjusted virtual object is accurately superimposed on the target region [0044].  However, Dai does not teach generating a digital island, the operations creating a base shape of a digital island virtual object with respect to a local coordinate system of the digital island; associating conditions with the digital island, the conditions including criteria for properties of objects within an environment; associating additional virtual objects with the digital island; receiving data describing the environment, the data describing the environment being created from a sensor scan; based on the matching of the conditions, positioning, scaling, and orienting a display of the digital island and the associated additional virtual objects in a mixed reality display device contemporaneously with a view of the environment; and aligning the digital island with at least one part of the one or more parts based on the conditions and a movement of one or more sensors and the mixed reality display device.
Another prior art (Mihara US 20200184736A1) teaches detecting the physical object in the physical space from the obtained physical object information and sends a detected result and the physical object information to the virtualization portion 1040 [0024].  Virtualization portion 1040 creates a virtual object expressing the physical object in the physical space on the basis of the detected result of the physical object and the physical object information.  Thus virtualizing the physical object in the physical space to the virtual object in the virtual space [0025].  However, Mihara does not teach generating a digital island, the operations comprising:  creating a base shape of a digital island virtual object with respect to a local coordinate system of the digital island; associating conditions with the digital island, the conditions including criteria for properties of objects within an environment; associating additional virtual objects with the digital island; based on the matching of the conditions, positioning, scaling, and orienting a display of the digital island and the associated additional virtual objects in a mixed reality display device contemporaneously with a view of the environment; and aligning digital island with at least one part of the one or more parts based on the conditions and a movement of one or more sensors and the mixed reality display device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1.	Saboune (US 20190155387A1) teaches selecting a physical object based on a determination that the physical object is configurable as a handheld controller (e.g., the computer system determines that it is sufficiently small) and a determination that a shape of the physical object is substantially the same as a shape of the virtual object.  Saboune teaches overlaying an image of the virtual object on an image of the physical object on a display device, so that a user may see the virtual object instead of the physical object (e.g., an image of the virtual sword is overlaid on an image of the cylindrical chip container).  When the user moves or otherwise manipulates the physical object, the VR or AR environment may update an image of the virtual object.  Overlaying of an image of a virtual object on a captured image of a physical object in an AR environment may be most effective when the physical object has a shape that substantially matches a shape of the virtual object [0060].  
2.	Fleck (US 20140049559A1) teaches the holographic object including one or more rules linking a detected environmental condition and/or properties of the physical objects with a display mode of the holographic object (Abstract).

4.	Dai (US 20190362559A1) teaches the model size of the virtual object may be adjusted based on the acquired scaling ratio between the virtual object and the target region, in such a manner that the user can observe that the adjusted virtual object is accurately superimposed on the target region [0044].  
5.	Mihara (US 20200184736A1) teaches virtualization portion 1040 creates a virtual object expressing the physical object in the physical space on the basis of the detected result of the physical object and the physical object information.  Thus virtualizing the physical object in the physical space to the virtual object in the virtual space [0025].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785.  The examiner can normally be reached on M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






JH
/JONI HSU/Primary Examiner, Art Unit 2611